Exhibit 10.61

LOGO [g13446g39s83.jpg]

CAREFUSION CORPORATION

RESTRICTED STOCK UNITS AGREEMENT

On [grant date] (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to [employee name] (“Awardee”) [# of
shares] Restricted Stock Units (the “Restricted Stock Units” or “Award”),
representing an unfunded unsecured promise of the Company to deliver shares of
common stock, par value $0.01 per share, of the Company (the “Shares”) to
Awardee as set forth herein. The Restricted Stock Units have been granted
pursuant to the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the provisions of this
Restricted Stock Units Agreement (this “Agreement”). Capitalized terms used in
this Agreement which are not specifically defined will have the meanings
ascribed to such terms in the Plan.

1. Vesting. [CLIFF ALTERNATIVE: The Restricted Stock Units shall vest on the
[            ] anniversary of the Grant Date (the “Vesting Date”), subject to
the provisions of this Agreement, including those relating to the Awardee’s
continued employment with the Company and its Affiliates (collectively, the
“CareFusion Group”).] [INSTALLMENT ALTERNATIVE: The Restricted Stock Units shall
vest in [            ] installments, which shall be as nearly equal as possible,
on the first [            ] anniversaries of the Grant Date (each a “Vesting
Date” with respect to the portion of the Restricted Stock Units scheduled to
vest on such date), subject in each case to the provisions of this Agreement,
including those relating to the Awardee’s continued employment with the Company
and its Affiliates (collectively, the “CareFusion Group”).] Notwithstanding the
foregoing, in the event of a Change of Control prior to Awardee’s Termination of
Employment, the Restricted Stock Units shall vest in full.

2. Transferability. The Restricted Stock Units shall not be transferable.

3. Termination of Employment.

(a) General. Except as set forth below, if a Termination of Employment of
Awardee occurs prior to the vesting in full of the Restricted Stock Units, any
unvested portion of such Restricted Stock Units shall be forfeited by Awardee.

(b) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment of Awardee occurs by reason of death or Disability prior to the
vesting in full of the Restricted Stock Units, but at least six (6) months from
the Grant Date, then any unvested Restricted Stock Units shall immediately vest
in full and shall not be forfeited.

(c) Retirement. If, prior to the vesting in full of the Restricted Stock Units,
but at least six (6) months from the Grant Date, Awardee becomes Retirement
Eligible, then any unvested Restricted Stock Units shall immediately vest in
full and shall not be forfeited, and Awardee shall receive the Shares in
accordance with the provisions of Paragraph 6. For purposes of this Agreement
and this Award under the Plan, “Retirement Eligible” shall mean Awardee’s
(i) attaining age fifty-five (55) and (ii) having at least ten (10) years of
continuous service with the with the Company or Cardinal Health, Inc. and their
Affiliates, including service with



--------------------------------------------------------------------------------

an Affiliate of the Company or Cardinal Health, Inc. prior to the time that such
Affiliate became an Affiliate of the Company or Cardinal Health, Inc. For
purposes of the age and/or service requirement, the Administrator may, in its
discretion, credit a Participant with additional age and/or years of service.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
CareFusion Group any confidential information, trade secrets or other business
sensitive information or material concerning the CareFusion Group; violation of
Company policies, including but not limited to conduct which would constitute a
breach of any certificate of compliance or similar attestation/ certification
signed by Awardee; directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the CareFusion Group at any time within the 12 months prior to
Awardee’s Termination of Employment; any action by Awardee and/or his or her
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the CareFusion Group and
any of its customers, potential customers, vendors and/or suppliers that were
known to Awardee; and breaching any provision of any employment or severance
agreement with a member of the CareFusion Group. As used in this Agreement,
“Competitor Triggering Conduct” shall include, either during Awardee’s
employment or within one year following Awardee’s Termination of Employment,
accepting employment with, or serving as a consultant or advisor or in any other
capacity to, an entity that is in competition with the business conducted by any
member of the CareFusion Group (a “Competitor”), including, but not limited to,
employment or another business relationship with any Competitor if Awardee has
been introduced to trade secrets, confidential information or business sensitive
information during Awardee’s employment with the CareFusion Group and such
information would aid the Competitor because the threat of disclosure of such
information is so great that, for purposes of this Agreement, it must be assumed
that such disclosure would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the CareFusion Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then:

(a) any Restricted Stock Units that have not yet vested or that vested within
the Look-Back Period (as defined below) with respect to such Triggering Conduct
or Competitor Triggering Conduct and have not yet been settled by a payment
pursuant to Paragraph 6 hereof shall immediately and automatically terminate, be
forfeited, and cease to exist; and

(b) Awardee shall, within 30 days following written notice from the Company, pay
to the Company an amount equal to (x) the aggregate gross gain realized or
obtained by Awardee resulting from the settlement of all Restricted Stock Units
pursuant to

 

2



--------------------------------------------------------------------------------

Paragraph 6 hereof (measured as of the settlement date (i.e., the market value
of the Restricted Stock Units on such settlement date)) that have already been
settled and that had vested at any time within three years prior to the
Triggering Conduct (the “Look-Back Period”), minus (y) $1.00. If Awardee engages
only in Competitor Triggering Conduct, then the Look-Back Period shall be
shortened to exclude any period more than one year prior to Awardee’s
Termination of Employment, but including any period between the time of
Termination of Employment and engagement in Competitor Triggering Conduct.
Awardee may be released from Awardee’s obligations under this Paragraph 5 if and
only if the Administrator (or its duly appointed designee) authorizes, in
writing and in its sole discretion, such release. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or advisor or
in any other capacity to, a Competitor, and further agrees to inform any such
new employer, before accepting employment, of the terms of this Paragraph 5 and
Awardee’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the restrictions contained
in this Agreement are being made for the benefit of the Company in consideration
of Awardee’s receipt of the Restricted Stock Units, in consideration of
employment, in consideration of exposing Awardee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Awardee further acknowledges that the receipt of the Restricted Stock
Units and execution of this Agreement are voluntary actions on the part of
Awardee and that the Company is unwilling to provide the Restricted Stock Units
to Awardee without including the restrictions and covenants of Awardee contained
in this Agreement. Further, the parties agree and acknowledge that the
provisions contained in Paragraphs 4 and 5 are ancillary to, or part of, an
otherwise enforceable agreement at the time the agreement is made.

 

3



--------------------------------------------------------------------------------

6. Payment. (a) Subject to the provisions of Paragraphs 4 and 5 of this
Agreement and Paragraphs (b), (c), (d) and (e) below, and unless Awardee makes
an effective election to defer receipt of the Shares represented by the
Restricted Stock Units, on the date of vesting of any Restricted Stock Unit,
Awardee shall be entitled to receive from the Company (without any payment on
behalf of Awardee other than as described in Paragraph 10) the Shares
represented by such Restricted Stock Unit. Elections to defer receipt of the
Shares beyond the date of settlement provided herein may be permitted in the
discretion of the Administrator pursuant to procedures established by the
Administrator in compliance with the requirements of Section 409A of the Code.

(b) Retirement. Notwithstanding anything herein to the contrary, in the event
that the Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of Awardee’s becoming Retirement Eligible, Awardee shall
be entitled to receive (i), to the extent permitted by Treasury Regulation
Section 1.409A-3(j)(4)(vi), a number of corresponding Shares with an aggregate
market value equal to the amount necessary to satisfy all of the Company’s
withholding obligations under Paragraph 10 with respect to taxes owed in
connection with the vesting of the RSUs upon Awardee’s becoming Retirement
Eligible (the “Accelerated Shares”) and [(ii) the remaining corresponding Shares
on the applicable Vesting Date(s) in the portions set forth on the vesting
schedule provided in Paragraph 1] 1 (less the Accelerated Shares, which shall be
subtracted from the amount of corresponding Shares deliverable to Awardee on the
first Vesting Date following the date on which Awardee becomes Retirement
Eligible).

(c) Death. Notwithstanding anything herein to the contrary, in the event that
such Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of a Termination of Employment due to Awardee’s death,
Awardee’s estate shall be entitled to receive the corresponding Shares from the
Company on the date of such vesting.

(d) Disability. Notwithstanding anything herein to the contrary, in the event
that such Restricted Stock Units vest prior to the Vesting Date(s) set forth in
Paragraph 1 as a result of a Termination of Employment by reason of Disability,
Awardee shall be entitled to receive the corresponding Shares from the Company
on the date of such vesting; provided, however, that where Section 409A of the
Code applies to such distribution and Awardee is a “specified employee”
(determined in accordance with Section 409A of the Code), Awardee shall be
entitled to receive the corresponding Shares from the Company on the date that
is the first day of the seventh month after Awardee’s “separation from service”
with the Company (determined in accordance with Section 409A of the Code).

(e) Change of Control. Notwithstanding anything herein to the contrary, in the
event that such Restricted Stock Units vest prior to the Vesting Date(s) set
forth in Paragraph 1 as a result of the occurrence of a Change of Control,
Awardee shall be entitled to receive the corresponding Shares from the Company
on the date of such vesting; provided, however, that if the Change of Control
occurs under circumstances that would not qualify as a permissible date of
distribution under Section 409A(a)(2)(A) of the Code and

 

 

1

This assumes installment vesting. For cliff vesting, us: “receive the
corresponding Shares on the Vesting Date”

 

4



--------------------------------------------------------------------------------

the regulations thereunder, then Awardee shall be entitled to receive the
corresponding Shares from the Company on the Vesting Date(s) that would have
otherwise applied pursuant to Paragraph 1.

7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Restricted Stock Units. However, to the extent the Company
determines to pay a cash dividend to holders of the Common Stock, an Awardee
shall, with respect to each Restricted Stock Unit, be entitled to receive a cash
payment from the Company on each cash dividend payment date with respect to the
Shares with a record date between the Grant Date and the settlement of such unit
pursuant to Paragraph 6 hereof, such cash payment to be in an amount equal to
the dividend that would have been paid on the Common Stock represented by such
unit. Cash payments on each cash dividend payment date with respect to the
Shares with a record date prior to a Vesting Date shall be accrued until the
Vesting Date and paid thereon (subject to the same vesting requirements as the
underlying Restricted Stock Units award). Elections to defer receipt of the cash
payments in lieu of cash dividends beyond the date of settlement provided herein
may be permitted in the discretion of the Committee pursuant to procedures
established by the Company in compliance with the requirements of Section 409A
of the Code.

8. Right of Set-Off. By accepting these Restricted Stock Units, Awardee consents
to a deduction from, and set-off against, any amounts owed to Awardee that are
not treated as “non-qualified deferred compensation” under Section 409A of the
Code by any member of the CareFusion Group from time to time (including, but not
limited to, amounts owed to Awardee as wages, severance payments or other fringe
benefits) to the extent of the amounts owed to the CareFusion Group by Awardee
under this Agreement.

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Restricted Stock Units, including, without limitation, any right
to vote the Shares represented by the Restricted Stock Units.

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Restricted Stock Units (including taxes owed with respect to
any cash payments described in Paragraph 7 hereof), regardless of any action the
Company takes with respect to any tax withholding obligations that arise in
connection with the Restricted Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Restricted
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Restricted Stock Units. The Company does not commit and is under no obligation
to structure the Restricted Stock Units to reduce or eliminate Awardee’s tax
liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Restricted Stock Units (e.g., vesting or settlement) that the Company determines
may result in any domestic or foreign tax withholding obligation, whether
national, federal, state or local, including any employment tax obligation (the
“Tax Withholding Obligation”), Awardee is required to arrange for the
satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company. Unless Awardee

 

5



--------------------------------------------------------------------------------

elects to satisfy the Tax Withholding Obligation by an alternative means that is
then permitted by the Company, Awardee’s acceptance of this Agreement
constitutes Awardee’s instruction and authorization to the Company to retain on
Awardee’s behalf the number of Shares from those Shares issuable to Awardee
under this Award as the Company determines to be sufficient to satisfy the Tax
Withholding Obligation as owed when any such obligation comes due. The value of
any Shares retained for such purposes shall be based on the Fair Market Value,
as the term is defined in the Plan, of the Shares on the date of vesting of the
Restricted Stock Units. To the extent that the Company retains any Shares to
cover the Tax Withholding Obligation, it will do so at the minimum statutory
rate, but in no event shall such amount exceed the minimum required by
applicable law and regulations. The Company shall have the right to deduct from
all cash payments paid pursuant to Paragraph 7 hereof the amount of any taxes
which the Company is required to withhold with respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superceded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Restricted Stock Units and benefits granted herein
would not be granted without the governance of this Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee acknowledges that the
covenants contained in Paragraphs 4 and 5 of this Agreement are reasonable in
nature, are fundamental for the protection of the Company’s legitimate business
and proprietary interests, and do not adversely affect Awardee’s ability to earn
a living in any capacity that does not violate such covenants. The parties
further agree that in the event of any violation by Awardee of any such
covenants, the Company will suffer immediate and irreparable injury for which
there is no adequate remedy at law. In the event of any violation or attempted
violations of the restrictions and covenants of Awardee contained in this
Agreement, the CareFusion Group shall be entitled to specific performance and
injunctive relief or other equitable relief, including the issuance ex parte of
a temporary restraining order, without any showing of irreparable harm or
damage, such irreparable harm being acknowledged and admitted by Awardee, and
Awardee hereby waives any requirement for the securing or posting of any bond in
connection with such remedy, without prejudice to any other rights and remedies
afforded the CareFusion Group hereunder or by law. In the event that it becomes
necessary for the CareFusion Group to institute legal proceedings under this
Agreement, Awardee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this Agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this Agreement.

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the

 

6



--------------------------------------------------------------------------------

interpretation of this Agreement and with regard to any and all matters set
forth in this Agreement. The Administrator may delegate its functions under this
Agreement to an officer of the CareFusion Group designated by the Administrator
(hereinafter the “designee”). In fulfilling its responsibilities hereunder, the
Administrator or its designee may rely upon documents, written statements of the
parties or such other material as the Administrator or its designee deems
appropriate. The parties agree that there is no right to be heard or to appear
before the Administrator or its designee and that any decision of the
Administrator or its designee relating to this Agreement, including, without
limitation, whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

13. Prompt Acceptance of Agreement. The Restricted Stock Unit grant evidenced by
this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Restricted Stock Unit grant under and participation in the Plan or future
Restricted Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company,
including the acceptance of Restricted Stock Unit grants and the execution of
Restricted Stock Unit agreements through electronic signature.

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Awardee.

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the

 

7



--------------------------------------------------------------------------------

Board of Directors or that was approved in writing by an officer of the Company
pursuant to delegated authority of the Human Resources and Compensation
Committee provides for greater benefits to Awardee with respect to vesting of
the Award on Termination of Employment than provided in this agreement or in the
Plan, then the terms of such Employment Arrangement with respect to vesting of
the Award on Termination of Employment by reason of such specified events shall
supersede the terms hereof to the extent permitted by the terms of the Plan.

 

CAREFUSION CORPORATION

By:

 

 

Its:

 

 

 

8



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Restricted Stock Units granted to him or her under this Agreement subject to all
provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) acknowledges previously accepting, and voluntarily and knowingly accepts,
the terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated [date of Plan Prospectus] pertaining to the Plan.

 

 

Awardee’s Signature

 

Date

 

9